Citation Nr: 1759063	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  15-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for athlete's foot.

2.  Entitlement to service connection for a bilateral foot disorder other than athlete's foot.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to secondary service connection for a back disorder. 

6.  Entitlement to secondary service connection for a bilateral shoulder disorder.

7.  Entitlement to secondary service connection for a bilateral arm disorder.

8.  Entitlement to secondary service connection for a bilateral wrist disorder.

9.  Entitlement to secondary service connection for a bilateral hand disorder.

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to May 1976, with additional National Guard and Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript (Tr.) of the hearing is of record. 

The issue of entitlement to an initial rating in excess of 10 percent for athlete's foot is adjudicated below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's athlete's foot has affected between five and 20 percent of his entire body or exposed areas; no systemic or constant or near-constant therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period has been required. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for athlete's foot are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.118, 4.20 Diagnostic Codes (DC) 7813 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the assigned 10 percent rating for his athlete's foot disability does not reflect the severity of his condition.  See September 2010 Notice of Disagreement.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Throughout the appeal, the Veteran's service-connected athlete's foot has been rated as 10 percent disabling under DC 7813.  Under DC 7813 (dermatophytosis), skin disabilities are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  Here, as the skin disability does not affect the Veteran's head, face, or neck and does not result in scarring, the predominant disability is akin to dermatitis (DC 7806) and the Veteran's athlete's foot will be evaluated accordingly.  See 38 C.F.R. § 4.20. 

Under DC 7806 (dermatitis or eczema), a zero percent rating is warranted for involvement of less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent of the exposed areas affected, or; when intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118; DC 7806.

The Veteran testified that he experiences flare-ups of athlete's foot once per month that last for one week.  See February 2017 Board Tr. at 19.  He further reported pain in the winter months between the toes of both feet that he treats with over the counter cream for a few days, until it resolves.  Id. at 20-22.  The Veteran reported to the June 2010 VA examiner that he experiences itching, shedding, and crusting occurring intermittently.  The June 2010 VA examiner indicated that the total body area affected by this disability was 5 percent and 10 percent of the exposed area.  The examiner also indicated that the Veteran used topical corticosteroids for 30 years.  

Notably, the Veteran specifically testified that his symptoms have remained the same since the June 2010 VA examination.  Id. at 23.  Further, VA treatment records do not document the Veteran's complaint of athlete's foot.  

Based on a review of the evidence of record, the Board finds that the evidence does not support a rating in excess of 10 percent at any time during the appeal.  The Veteran's athlete's foot warrants a 10 percent rating because it affects 5 percent of his total body area, which is between five and 20 percent; and 10 percent of exposed area of the feet, which is less than 20 percent; and has not required intermittent systemic, systemic, or constant or near-constant therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  In this regard, the Veteran's use of a topical corticosteroid that affects only the area to which it is applied (his feet) is not considered a form of systemic therapy.  See Board Hearing Tr. at 19; Johnson v. Shulkin, 862 F.3d 1351 (2017).  Moreover, the record indicates that the Veteran's skin disorder has not resulted in scarring or disfigurement, rendering a review of scar disability ratings under DCs 7801-7805 inapplicable.  See 38 C.F.R. § 4.118.  

Thus, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  Therefore, a rating in excess of 10 percent for the Veteran's athlete's foot must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
ORDER

Entitlement to an initial rating in excess of 10 percent for athlete's foot is denied.


REMAND

The Veteran asserts in written statements and his February 2017 hearing testimony that his neck disorder is the result of the rigors of service as an infantryman.  Specifically, he reported that his neck disorder is the result of riding in an all-terrain military vehicle (ATV) over rough terrain and as a result of a fall during a rifle test and obstacle course.  See October 2010 VA Form 21-4142; February 2017 hearing Tr. at 3, 8-9.  The Veteran's DD Form 214 lists his military occupational specialty as an infantryman.  VA and private treatment records include diagnoses of cervical degenerative spondylosis and degenerative disc disease with stenosis and myelopathy.  In February 2017, the Veteran's private treating physician, Dr. R.G. opined that the Veteran's cervical spondylosis was caused and accelerated by his military service.  Unfortunately, Dr. R.G. employs speculative language and his opinion is not supported by adequate rationale.  However, given the Veteran's lay statements alleging neck symptoms beginning in service and the positive etiology opinion, a VA examination to clarify his diagnosis and to address the etiology of the neck disorder should be conducted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Veteran asserts that his bilateral shoulder, arm, wrist, hand, and back disorders are secondary to his neck disorder.  See February 2017 hearing Tr. at 24.  As such, these claims are intertwined with the neck disorder remanded herein, and action on these claims is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The Veteran asserts that his current bilateral foot disorder had its onset in service, and that he was treated for foot problems on active duty in 1975.  See November 2009 written statement; March 2013 DRO Pre-Conference Brief.  VA treatment records reflect diagnoses of bilateral bunion, bilateral pes planus, bilateral degenerative joint disease of the first metatarsophalangeal joint calcaneal spur, and bilateral pes planus.  See February 2010 VA x-ray.  His August 1976 National Guard enlistment examination notes pes planus.  In a written statement received in December 2013, a fellow servicemember indicated that the Veteran walked with a limp following a squad test and reportedly went to sick call following the incident.  A March 2013 lay statement notes observed foot pain two years after service.  Furthermore, the Veteran asserts that his knees would swell in service due to overuse, and that his bilateral knee disorder is secondary to his bilateral foot disorder.  See October 2010 written statement; February 2017 hearing Tr. at 12.  He has current diagnoses of bilateral arthritic changes and postoperative arthroscopy and chondroplasty of the left knee.  See June and July 2006 private treatment record.  As the Veteran's service treatment records are largely unavailable, there is a heightened obligation to assist a claimant in the development of his case.  VA examinations to assess the nature and etiology of his foot and knee disabilities are needed on remand.  McLendon, supra; 38 C.F.R. § 3.159 (c)(4). 

The Veteran's claim for TDIU is inextricably intertwined with the remanded claims; thus, consideration of this matter must be deferred pending resolution of these claims.  See Harris, supra.

All active duty, Reserve and National Guard treatment records should be obtained on remand.  Moreover, the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not been verified, and this should be accomplished on remand.

Finally, the Veteran testified that he underwent a VA magnetic resonance imaging (MRI) study in January 2017, to assess the cause of his low back pain.  February 2017 hearing Tr. at 25.  All outstanding treatment records should be secured on remand.  





Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's specific dates of ACDUTRA and INACDUTRA in the Army National Guard.  Retirement points will not suffice.

2.  Obtain a complete copy of the Veteran's service treatment records pertaining to his active service, National Guard and Reserve service.  If any of these records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Obtain all outstanding VA treatment records, to include the January 2017 MRI of the Veteran's back.  

4.  Ask the Veteran to identify any outstanding pertinent private medical records, to include his General Motors records and his 1979 foot surgery.  After securing any necessary authorizations, obtain records from any identified providers.  If any of these records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disorder and knee disorders.  The claims file must be made available to the examiner.  All necessary testing should be accomplished.  

The examiner is requested to identify all current foot and knee disorders, to include bilateral knee arthritic changes and postoperative arthroscopy and chondroplasty of the left knee bilateral bunion; bilateral pes planus, bilateral degenerative joint disease of the first metatarsophalangeal joint calcaneal spur, and bilateral pes planus.

For each disability identified, please opine as to whether it is at least as likely as not (50 percent probability or more) that such disability:

(a) had its onset during service or a verified period of ACDUTRA;
(b) is otherwise the result of a disease or injury incurred during active duty or a verified period of ACDUTRA, including the cumulative impact of the rigors of service as an infantryman; or
(c) is otherwise the result of an injury incurred during a verified period of INACDUTRA.

(d) If direct service connection is established for a foot disability but not for a knee disability, please also opine as to whether it is at least as likely as not that any knee disability is (1) proximately due to or (2) has been aggravated (permanently worsened) by the service-connected foot disability.

In addressing these questions, please discuss the Veteran's report of treatment for foot problems in 1975, the in-service notation of pes planus in August 1976 (National Guard), the 1979 foot surgery records (if obtained), the Veteran's February 2017 hearing testimony, and the December 2013 written statement by a fellow servicemember indicating that the Veteran walked with a limp following a squad test.  

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disorder.  The claims file must be made available to the examiner.  All necessary testing should be accomplished.  

The examiner is requested to identify all current cervical spine disorders, to include cervical degenerative spondylosis and degenerative disc disease with stenosis and myelopathy.

For each disability identified, please opine as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service, or is otherwise related to service.

In addressing the above, please discuss Dr. R.G.'s February 2017 medical opinion attributing the Veteran's cervical degenerative spondylosis to the rigors of service and the Veteran's lay statements, attributing his neck disorder to the rigors of service as an infantryman, to include riding in an ATV over rough terrain and as a result of a fall during a rifle test and obstacle course.  See October 2010 written statement; February 2017 hearing Tr. at 24.

In providing the requested opinion, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.    

7.  Then after taking any additional development deemed necessary, to include securing any necessary secondary nexus opinions on the bilateral shoulder, arm, wrist, hand, and back disabilities if service connection is established for a cervical spine disability, readjudicate the appeal and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


